By the Court,

Nelson, J.
It is insisted by the defendant below that the patent is void on the grounds, 1. That the machine for the making and vending, of which the patent was granted, is not a new invention; and 2. If new in part, the patent is void, inasmuch as it is for the whole machine, andnot for the improvement. If either of these positions were sustained by the proof, the defendant was entitled to judgment in the court below, as in such case a failure of the consideration of the note was shown. 7 Wheaton, 356. 3 id. 518. 4 Com. Law R. 357. 6 id. 509. 3 id. 27. 3 Condensed S. C.R. 361. From the evidence, there cannot be a doubt but that the patent in both respects is defective and void ; it was conclusively shown that material parts of the machine had been in use previous to the patent, and that the machine was worked upon the same principle as machines before in operation. Secondly. The patent purports on its face to be granted for “ a new and useful improvement in the washing machine,” *387and the schedule annexed, containing a specification of the improvement, gives a description of the entire machine, without distinguishing one part more than another as belonging to the patentee as the inventor. His patent is for the entire machine, for the principal parts of which, and the mode of operation, he clearly is not entitled to the credit or profit arising from the discovery. It is said, in Evans v. Eaton, 7 Wheaton, 356, that a party cannot entitle himself to a patent for more than his own invention; and if the patent be for the whole of the machine, he can maintain a title to it only by establishing that it is substantially new in its structure and mode of operation. See 1 Peters, 322. 3 Wash. C. C. R. 443. A patent for an improvement should describe the machine in use, that it may be known in what the improvement consists. 1 Paine, 441. In Benton v. Hawks, 6 Com. Law R 509, a patent for improvements in the construction of ships’ anchors, windlasses and chain cables, was held void, because there was no novelty in the construction of the anchors. The patent being void, nothing passed to the plaintiff in error, and the note was given without consideration.
Judgment reversed.